Citation Nr: 1634192	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-15 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the claim for entitlement to service connection for a skin disorder.

In August 2011, the Board reopened the claim and directed the RO to schedule the Veteran for a VA examination.  In January 2013, the Board once again remanded the claim for evidentiary development.

In its August 2011 decision, the Board referred the issues of entitlement to service connection for left scapular bursitis, a right knee disorder, a bilateral foot disorder (claimed as plantar fasciitis), and herpes simplex, as well as entitlement to an increased rating for degenerative spondylarthritis.  To date, however, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, further development is needed prior to final adjudication of this matter.  38 C.F.R. § 19.9.  The Veteran contends that his skin problems either developed in service or are related to his service-connected posttraumatic stress disorder (PTSD).  Post-service VA outpatient records reflect that in November 2007, he was diagnosed with pruritus, acneform dermatitis, and folliculitis, which the examiner noted were "most likely stress-induced."  However, subsequent VA medical opinions found that his skin problems were most likely unrelated to his PTSD.

The most recent VA medical opinion, provided in December 2014, acknowledged that stress can aggravate skin lesions, but found that there was no indication that the Veteran's skin problems had gotten worse since his diagnosis of PTSD.  In so finding, the opinion discussed the Veteran's service treatment records and post-service findings up to March 2013.  However, upon review, an August 2014 VA dermatology clinic note includes reports of worsening symptoms, including a possible dermal abscess suggestive of ruptured follicle.  In light of the Veteran's reports that his skin symptoms vary depending on the severity of his PTSD symptoms, the Board finds that an additional clarifying opinion is needed.  Thus, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2014 opinion for another addendum opinion regarding the Veteran's current skin disorders.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current skin disorder, to include pruritus, acneform dermatitis, and/or folliculitis, were caused or permanently aggravated by his service-connected PTSD.  The examiner should specifically discuss November 2007 dermatologist's findings that the Veteran's skin disorder/s were "most likely stress-induced," as well as recent reports (for example, August 2014 VA dermatology clinic notes) indicating that the Veteran's symptoms have worsened.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


